■Opinion op the Court by
Judge O’Rear
Reversing.
Prior to Ms marriage to appellant, James H. Hall, of Mavsville, gave lier a large diamond, set in a heavy gold band as a finger ring. On account of the young lady’s youth her mother objected to her wearing or keeping the ring, and caused it to be returnéd to Mr. Hall. However, he gave it back to her, and finally wrote her saying that he would not take it back again, but if her mother persisted in her objection he would wear it until they were married, when he would have the gem made into a brooch for her. They were married, but Mr. Hall lived only a short while afterward. TMs suit is by an administrator to recover the ring from the widow. The evidence shows the gift. That he wore it after the marriage is not enough to indicate that it was given back to him.
The suggestion is made that the letter mentioned referred to another ring. But all the evidence refutes this suggestion. The evidence is overwhelmingly in favor of appellant, and the judgment should have been rendered in accordance with it.
Reversed and remanded for judgment conforming hereto.